Citation Nr: 1636733	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to September 29, 2009, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with depressive disorder NOS with a 30 percent evaluation, effective August 28, 2008.  

Thereafter, in a July 2014 rating decision, the RO increased the Veteran's disability rating for PTSD with depressive disorder NOS to 50 percent, effective September 29, 2009.  The Veteran has not expressed satisfaction with the higher rating.  As such, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Additionally, in light of the assignment of staged ratings, the issue has been characterized as shown on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the June 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO and was notified of the hearing date in December 2011.  However, he failed to attend the hearing scheduled for January 2012.  No further request has been received and his request for a Board hearing is therefore considered withdrawn. 38 C.F.R. § 20.704(d) (2015).

In January 2014, the Board remanded the case for additional development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 



FINDING OF FACT

For the entire appeal period, the Veteran's PTSD with depressive disorder NOS is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, including depression, anxiety, nightmares, intrusiveness, avoidance behavior, sleep difficulty, hypervigilance, anger, and past passive homicidal and suicidal thoughts with no intent or plan, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, for PTSD with depressive disorder NOS are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

With regard to the Veteran's underlying service connection claim, VA's duty to notify was satisfied by a September 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his PTSD with depressive disorder NOS following the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD with depressive disorder NOS was granted and an initial rating was assigned in the November 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment and personnel records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Further, the Veteran has been afforded VA examinations in October 2008 and March 2014 in connection with his claim.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  The reports are adequate in order to evaluate the Veteran's service-connected PTSD with depressive disorder NOS during the appeal period as they include interviews with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Further, the examiners describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Furthermore, as noted previously, this matter was remanded in January 2014 for further development, to include obtaining copies of all medical records from any identified treatment sources and obtaining any outstanding VA treatment records, as well as providing the Veteran with a VA examination to ascertain the severity of his PTSD with depressive disorder NOS.  

As an initial matter, the Board observes that, despite being sent to the Veteran's current address of record, the January 2014 remand was returned as undeliverable by the U.S. Postal Service.  However, as the Veteran participated in all actions requested therein, the Board finds that no prejudice results to him in proceeding with a decision at this time.  In this regard, the Veteran was sent a February 2014 letter, which was forwarded to a new address in March 2014, in which he was requested to identify all medical care providers who treated him for his PTSD.   However, while he did not respond to the letter, updated VA treatment records were obtained.  Furthermore, the Veteran underwent a VA examination in March 2014 in order to ascertain the nature and severity of his PTSD with depressive disorder NOS.  Thereafter, his claim was readjudicated in a July 2014 supplemental statement of the case, which was not returned as undeliverable.  Therefore, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran's service-connected PTSD with depressive disorder NOS is evaluated at 30 percent prior to September 29, 2009, and 50 percent thereafter.  He claims that such disability is more severe than as reflected by the currently assigned ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. at 126.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's case was certified to the Board in August 2010.  Therefore, the amendments do not apply to the instant case.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DSM-IV at 44-47). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.   

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Finally, the Board notes that, in addition to PTSD and depressive disorder NOS, the October 2008 VA examiner indicated that the Veteran used alcohol to alleviate anxiety in social situations.  Further, the March 2014 VA examiner diagnosed the Veteran with adjustment disorder (sub-clinical PTSD), with mixed symptoms of anxiety and depression.  When it is not possible to separate the effects of the service-connected disability from other conditions, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, for the purposes of this decision, all impairment from other psychiatric conditions demonstrated by the record will be considered to be related solely to his service-connected PTSD with depressive disorder NOS in the adjudication of the claim.

After a review of the record, the Board finds that, prior to September 29, 2009, the Veteran's PTSD with depressive disorder NOS results in occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent rating.  However, the Board further finds that, for the entire appeal period, the Veteran's service-connected psychiatric disorder does not result in symptomatology that more nearly approximates occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

A January 2008 VA treatment record indicated symptoms of depression including anhedonia, sleep disturbance, lack of energy, difficulty concentrating, feelings of depression and worthlessness, and passive suicidal ideation.  However, the examiner reported that the Veteran denied the current presence of any suicidal ideation, plan, or intent.  

The Veteran was afforded an October 2008 VA examination.  At such time, he reported feeling negative, depressed, and isolated, with a decreased appetite, poor attention and concentration, decreased energy, and suicidal and homicidal ideations without intent or plan.  He showed no episodes of violence.  The Veteran also indicated he was a full-time student in college and had a good relationship with his family.

Upon examination, the Veteran was diagnosed with PTSD, chronic depressive disorder, and alcohol dependence.  The examiner noted symptoms of avoidance, difficulty sleeping, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle repsonse.  He noted the Veteran had reduced reliability and productivity due to PTSD symptoms, although there was quite likely some intentional exaggeration of the current symptom picture, possibly for secondary gain.  He also noted a GAF score of 60, indicating moderate symptoms under DSM-IV. 

An additional October 2008 VA treatment record indicated high alcohol use and that the Veteran has trouble experiencing emotions and uses alcohol as a safety behavior to reduce tension.  Subsequent mental status examinations generally reveal mood disturbance and an congruent affect.  Additionally, in September 2009 and November 2009, the Veteran's mood was depressed and his mood was congruent and appropriate to content.  With regard to energy level, there was psychomotor retardation present.  The remainder of the mental status examination was normal.  GAFs of 65 and 60 were assigned, respectively.  From December 2009 to July 2010, the Veteran's mental status examination was normal with the exception of an irritable mood and a congruent affect.  A GAF of 60 was assigned.  In December 2009, the Veteran had a depressed mood with blunted/restricted affect.  His thoughts were logical, though mildly slow.  There was no psychosis, or homicidal or suicidal ideation.  His judgement was intact and his concentration was poor.  A GAF of 55 was assigned.  

In April 2010, the Veteran was anxious and dysphoric with restriction of affect.  He was tense and hypervigilant.  His thoughts were logical, though circumstantial/ guarded.  There was no psychosis, or homicidal or suicidal ideation.  Judgment was intact, he had partial insight, and was socially avoidant.  In October 2010, the Veteran had a blunted affect, anxious mood and affect, his speech was in a monotone, and his motor was mildly slow.  However, he had logical thoughts, which were ruminative at times.  There was no psychosis, or homicidal or suicidal ideation.  His judgment was intact and he had partial insight.  At such time, his avoidance was moderate/severe and he was socially isolated.  However, from February 2011 to September 2011, the Veteran's mental status examination was normal with the exception of a dysphoric mood with a congruent affect.  At such times, a GAF of 60 was assigned.  In November 2011, it was noted that the Veteran had poor sleep, but was on track to finish his degree the following summer and was in a relationship.   

In May 2012, the Veteran was experiencing more vivid nightmares, but denied homicidal and suicidal ideation.  In July 2012, while he was noted to be mildly anxious with a restricted affect and partial insight, his speech and motor were unremarkable, he had logical thoughts, no psychosis or homicidal or suicidal ideation, and his judgment was intact.  The Veteran has reported no homicidal or suicidal ideation and, in a January 2013 VA treatment record, he reported he is not feeling down, depressed, or hopeless.  Subsequent treatment records reflect treatment for insomnia and depression.  In February 2014, the Veteran's mental status examination was normal with the exception of a constricted affect.  A GAF of 70 was assigned.  

The Veteran was afforded a March 2014 VA examination in which he was diagnosed with adjustment disorder (sub-clinical PTSD) with mixed symptoms of anxiety and depression.  The Veteran reported that his symptoms were at their "pinnacle" in 2008, that many of his symptoms have improved since that time and he no longer feels that the increase in benefits he had requested would be warranted.  He reported that, at the time of the 2008 VA examination, he felt isolated, had frequent outbursts, and was frequently irritable.  He noted he previously had few friends, limited contact with his family, and memories that were incredibly intrusive.  One symptom reported as unchanged was the Veteran's "tremendous difficulty falling asleep and staying asleep."

Upon examination, the examiner noted the Veteran still experiences symptoms of sadness, anxiety, irritability, mild hypervigilance, exaggerated startle response and moderate problems with concentration.  Further symptoms reported by the examiner include: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's mental status examination was normal with a fair mood and appropriate and full-ranged affect.  She indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She further noted that he works out, reads, talks to his family more, and has worked as an engineer since December 2012.

The March 2014 examiner concluded that the Veteran continues to experience clinically significant symptoms of anxiety and depression, but no longer meets the DSM-V criteria for PTSD, due to improvements in some areas.  She reported the Veteran's adjustment disorder diagnosis represents the same psychiatric condition as his original diagnosis of PTSD, just with reduced severity.  She further noted the Veteran himself reported improvements in symptoms and in functioning with the exception of ongoing difficulty sleeping.  She indicated he continues to report clinically significant problems in other areas, however, the symptoms impact him primarily in leisure, social, and family functioning and not in occupational functioning.

Based on the evidence of record, the Board finds that, prior to September 29, 2009, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  In this regard, the probative evidence shows the following symptoms associated with the Veteran's PTSD with depressive disorder NOS: depression, anxiety, avoidance, difficulty sleeping, irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response, which the October 2008 VA examiner determined resulted in occupational and social impairment with reduced reliability and productivity, which is commensurate with a 50 percent rating under the General Rating Formula.

However, while the Board finds an increased rating to 50 percent is warranted for the period prior to September 29, 2009, an even higher increase to 70 percent is not warranted at any time during the appeal period.  That is, the findings do not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

In this regard, the Board acknowledges that the October 2008 VA examiner noted suicidal and homicidal thoughts; however, he stated that such were passive and there was no intent or plan, as well as no episodes of violence.  Further, while the January 2008 VA treatment record, prior to the August 2008 effective date of service connection, also noted passive suicidal ideation, the Veteran denied the presence of current suicidal ideation.  Moreover, while VA treatment records dated between the Veteran's VA examinations demonstrate difficulty with emotions, mood disturbances with a congruent affect, and partial insight, with occasional psychomotor retardation, mildly slow or circumstantial/guarded thoughts, poor concentration, tense and hypervigilant, and socially avoidant, such also reflect that his PTSD with depressive disorder NOS was improving with treatment.  In this regard, during such time period, the Veteran was a full-time student in college and, following graduation, has been gainfully employed since December 2012, had a good relationship with his family, and exercised regularly.  Furthermore, the record reflects that the Veteran maintained a 1.5 year long relationship during the appeal period and has some friends, albeit through work.  

Furthermore, the March 2014 VA examiner found that the Veteran is able to work in a position as an engineer and shows no occupational impairment.  Additionally, he has maintained a positive relationship with his family which has improved since 2008.  Finally, he reported to the March 2014 VA examiner that overall his symptoms have improved since 2008 and he no longer feels that the increase in benefits he had requested previously would be warranted.

Furthermore, the GAF scores assigned during the course of the appeal, from 60 to 70, are indicative of no more than moderate symptoms, which is consistent with a 50 percent rating.  

Thus, the Veteran does not display symptoms consistent with occupational and social impairment with deficiencies in most areas, and further, does not display symptoms of total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as impaired speech; difficulty understanding complex commands; impairment of memory or abstract thinking; obsessional rituals; near-continuous panic; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD with depressive disorder NOS at any time during the appeal period.

In sum, based on the totality of the evidence, the Board finds that a 50 percent evaluation, but no higher, is warranted for the entire appeal period.  At no point in time does the evidence show that the criteria for a rating in excess to 50 percent are more nearly approximated. See Fenderson, supra.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD with depressive disorder NOS that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD with depressive disorder NOS.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board further acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU. The Veteran has made no contentions, and the record includes no evidence, indicating his service-connected PTSD with depressive disorder NOS prevents him from obtaining or maintaining substantially gainful employment.  The record shows the Veteran completed his college degree in engineering and has worked full-time as an engineer since December 2012. (See the March 2014 VA examination).  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and, as such, need not be addressed further.

Therefore, based on the foregoing, the Board finds that the Veteran is entitled to an initial 50 percent rating for his PTSD with depressive disorder NOS for the entire appeal period.  However, in denying an initial rating in excess of 50 percent for such disability, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire appeal period, an initial rating of 50 percent, but no higher, for PTSD with depressive disorder NOS is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


